The plaintiff in error, John Lack, was prosecuted in the district court of Love county for the crime of seduction, as defined by section 2423 of the Penal Code (Rev. Laws 1910), and was convicted and sentenced to serve a term of one year and one day in the penitentiary. From this judgment he appealed by filing in this court on the 6th day of April, 1914, a petition in error with case-made.
Pending the determination of said appeal, on the 24th day of May, 1914, the Governor, upon an application made to him therefor, granted a full unconditional pardon for the offense of which plaintiff in error was convicted.
In Stewart v. State, ante, 146 P. 921, it is said that when an appeal from a judgment of conviction is pending in this court, and the plaintiff in error applies for a pardon, and the same is granted, and the fact that a pardon has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
The appeal herein is therefore dismissed.
FURMAN and ARMSTRONG, JJ., concur.